DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 08/27/2019. Currently, claims 21-40 are pending. Claims 1-20 have been cancelled. Claims 21-40 are newly added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25, 27, 28, 30, 35, 36 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 22 recites the limitation "the consumer authentication selection" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 


Claim 27 recites the limitation "wherein receiving a consumer authentication selection” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 is rejected based on its dependence on claim 27. 

Claim 30 recites the limitation "the consumer authentication selection" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 35 recites the limitation "the authentication result data" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 36 recites the limitation "the authentication result data" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 40 recites the limitation "wherein the data for presenting a new payment modality” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Nos. 10,592,874 & 10,438,177. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the instant application and claims 1-20 of U.S. Patent Nos. 10,592,874 & 10,438,177 describe method and system for third party payment at a point-of-sale (POS) terminal. The POS terminal receives and displays a third-party payment modality in a third-party payment provider display area without modifying the instructions of the POS terminal. The payment modality allows for user authentication and payment processing via a third-party payment provider. 

U.S. Patent Appl. No. 16/552,716
U.S. Patent No. 10,592,874
21. A point of sale terminal of a merchant, comprising: 
an embedded controller including a processor, a memory operable for storage of instructions for sending a payment request for payment to a payment processing network according to a first payment modality, a network interface, and a display configured to 

wherein the embedded controller is configured to: 
receive, from a server of a third party payment provider, via the network interface, content to be displayed in the third party payment provider display area, the content including an interface for submitting a payment request to the third party payment provider according to a second payment modality different from the first payment modality and not supported by the instructions; 

display the content in the third party payment provider display area; and 

send, via the network interface, a payment request for payment by the third party payment provider for a transaction with a consumer at the point of sale 

38. The point of sale terminal of claim 21, wherein the content to be displayed in the third party payment provider display area is one of a window, a widget, a pop-up, or a web page.

a display configured to display a third party payment provider display area; 

a processor; 



a memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 

receiving, via the network interface, data for presenting a payment modality for a third party payment provider, the received data being one of a web page, a window, a widget, or a pop-up hosted on a third party server; 

presenting the payment modality in the third party payment provider display area, wherein presenting the payment modality does not modify an instruction of the point of sale terminal, and wherein the presented payment modality presents a user interface allowing a consumer to 

sending, via the network interface, a payment request for payment by the third party payment provider according to the payment modality; and 

receiving, via the network interface, a confirmation of payment by the third party payment provider.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
In view of the prosecution history of U.S. Patent Appl. Nos. 14/739,250 and 15/827,479 (Patent No. 10,438,177 & 10,592,874 respectively), Applicant's claimed 
“wherein the embedded controller is configured to: 
receive, from a server of a third party payment provider, via the network interface, content to be displayed in the third party payment provider display area, the content including an interface for submitting a payment request to the third party payment provider according to a second payment modality different from the first payment modality and not supported by the instructions; and 
display the content in the third party payment provider display area”, as recited in claim 21. 
Claims 26 and 33 recite similar limitations, and therefore are patentable over prior art. 
Claims 21-40 are allowed over prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687